United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS           April 5, 2006
                      FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                            No. 05-10467


MD RICHARD FRANKLIN

                      Plaintiff - Appellant

     v.

BURLINGTON NORTHERN SANTA FE CORPORATION; ET AL

                      Defendants

BURLINGTON NORTHERN & SANTA FE RAILWAY COMPANY

                      Defendant - Appellee

                          Consolidated with



                            No. 05-10602



MD RICHARD FRANKLIN

                      Plaintiff - Appellee

     v.

BURLINGTON NORTHERN SANTA FE CORPORATION; ET AL

                      Defendants

BURLINGTON NORTHERN & SANTA FE RAILWAY COMPANY

                      Defendant - Appellant

                        --------------------
           Appeals from the United States District Court
          for the Northern District of Texas, Fort Worth
                      USDC No. 4:03-CV-228-BE
                        --------------------

Before KING, BARKSDALE and DENNIS, Circuit Judges.
                                No.
                                -2-

PER CURIAM:*

     AFFIRMED.   See 5th Cir. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.